DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-50, 57 and 65 were cancelled. Claims 51-54, 56, and 58-64 are withdrawn from consideration. Claims 55 and 67-73 are under consideration in this Office Action. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 55 and 67-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faridmoayer (WO 2016020499 published Feb. 11, 2022; priority to Aug 2014).
The claims are drawn to a 	pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to a carrier protein selected from CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply (e.g. detoxified ply), or S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20.
Faridmoayer teach oligosaccharides or polysaccharides are those oligosaccharides or polysaccharides that comprise a hexose monosaccharides (e.g., glucose) at the reducing end of the first repeat unit, whereas the hybrid oligosaccharides or polysaccharides do not comprise a hexose at the reducing end of the first repeat unit, but instead comprise a hexose monosaccharide derivative. Such hexose monosaccharide derivatives are proper substrates, and thus in the appropriate host cell background can be linked to a carrier protein so as to generate a bioconjugate useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection [para. 007]. The bioconjugate of embodiment 120, wherein the Gram positive bacterial capsular saccharide is a Streptococcus pneumoniae serotype 23A, capsular saccharide [para 129] The bioconjugate of any one of embodiments 120 disclose the carrier protein is detoxified Exotoxin A of P. aeruginosa (EPA), CRM 197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli Sat protein, the passenger domain of E. coli Sat protein, Streptococcus pneumoniae Pneumolysin and detoxified variants thereof, C. jejuni AcrA, a C. jejuni natural glycoprotein, PcrV (aka LcrV,EspA, SseB), PopB (YopB, YopD, FliC), or OprF, Oprl [para 133].   Thus, is it well known the Streptococcus pneumoniae serotype 23A, capsular pneumococcal saccharide comprises one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-(1—>4)]--L-Rhap-(1—> as instantly claimed. Thereby teach claim 55. 
The hybrid oligosaccharide or polysaccharide is identical to the donor oligosaccharide or polysaccharide, with the exception of the fact that said hybrid oligosaccharide or polysaccharide comprises a hexose monosaccharide derivative at the reducing end of the first repeat unit in addition to comprising all of the monosaccharides of the donor oligosaccharide or polysaccharide [para 14]. The hexose monosaccharide derivative is any monosaccharide which C-2 position is modified with acetamido group such as N-acetylglucosamine (GlcNAc), N-acetylgalactoseamine (GalNAc), 2,4-Diacetamido-2,4,6- trideoxyhexose (DATDH). N-acetylfucoseamine (FucNAc), N-acetylquinovosamine (QuiNAc);, wherein said hexose monosaccharide derivative is N- acetylglucosamine (GlcNAc) [para 16].  
Embodiment 57 disclose the S. pneumoniae capsular polysaccharide is CP23A [para 65].  Embodiment 75 disclose the carrier protein is detoxified Exotoxin A of P. aeruginosa (EPA), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin [para 83].  Thus,  Faridmoayer disclose a hybrid oligosaccharide or polysaccharide having a structure (B)n— A→ wherein A is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by arrow); wherein B is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides; wherein A and B are different oligosaccharide repeat units; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20; thereby teach --claim 55 and 67-73. The hybrid can be used to treat or prevent a bacterial infection in a subject, comprising administering to the subject the composition and a method of inducing an immune response against a bacterial strain in a subject, comprising administering to the subject the composition [para 107-108]. 
	Therefore, Faridmoayer disclose the claimed invention.


Response to Arguments
4.	Applicant’s arguments, filed July 7, 2022 with respect to the rejection(s) of claims 55 and 67-73 as being anticipated by Faridmoayer is maintained. 
Applicants assert that although 23A conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units and wherein the pneumococcal saccharide is conjugated to an instantly claimed carrier protein is disclosed in Faridmoayer, the structure of 23A was not known in the art at the priority date. Applicants attention is directed to MPEP 2112 teaching that something which is old does not become patentable upon discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.  In this case, the discovery of properties regarding the structural makeup of 23A pneumococcal saccharide, a known pneumococcal saccharide does not make it novel.  Similarly, the identification and characterization of 23A pneumococcal saccharide, which is known in prior art and taught by Faridmoayer does not make it novel.
Applicants argue the skilled person would not have known how to conjugate the 23A pneumococcal saccharide. Contrary to applicants argument,  Faridmoayer disclosed the bioconjugate, wherein the Gram positive bacterial capsular saccharide is a Streptococcus pneumoniae serotype 23A, is the capsular saccharide. Faridmoayer disclosed conjugation to a carrier protein so as to generate a bioconjugate.  Faridmoayer disclosed conjugating the carrier proteins as those instantly claimed. Additionally, Faridmoayer disclose a hybrid oligosaccharides and polysac
charides, wherein said hybrid oligosaccharides and polysaccharides do not comprise a hexose at the reducing end of their first repeat unit just as instantly claimed. Therefore the prior art clearly teach strategies for bioconjugate production.
Applicants urge that Faridmoayer disclose a list of pneumococcal saccharides. However, it is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. In this case, Faridmoayer disclose a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to a carrier protein selected from CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply (e.g. detoxified ply), or S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20 thereby disclosing each and every element of the instant claims.
Applicants argue that there is a difference between 23A and 23F.  The Office agrees that there is a difference between 23A and 23F. Faridmoayer clearly teach S. pneumoniae capsular polysaccharide is CP23A and conjugation with the same instantly recited carrier proteins.  Therefore, Applicants arguments are not found persuasive and the rejection is maintained.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 51 and 67-73 are rejected under 35 U.S.C. 103 as being obvious over Forrest et al., (WO2017173415 published Oct 2017; priority to March 2016) as evidenced by Ravenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18) in view of Faridmoayer (WO 2016020499 published Feb. 11, 2022; priority to Aug 2014). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to a carrier protein selected from CRM197, Diphtheria toxoid, tetanus toxoid, detoxified exotoxin A from P. aeruginosa, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin, E. coli sat protein, the passenger domain of E. coli sat protein, C. jejuni AcrA, C. jejuni natural glycoproteins, S. pneumoniae pneumolysin, S. pneumoniae NOX, S. pneumoniae PspA, S. pneumoniae PcpA, S. pneumoniae PhtD, S. pneumoniae PhtE, S. pneumoniae ply (e.g. detoxified ply), or S. pneumoniae LytB; wherein the pneumococcal saccharide is a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20.

Forrest et al., disclose Saccharide-polypeptide conjugates, compositions containing these, methods of making and using the conjugates and compositions [abstract].  Forrest et al., disclose pharmaceutical composition, which can be in unit dose form, comprising a plurality of at least eight unique immunogenic saccharide-polypeptide conjugates each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein the capsular polysaccharide, fragment thereof, or combination thereof is from a unique Streptococcus pneumoniae serotype selected from a group consisting of 23 A [para. 0003].  FIGURE 7 illustrates the projected expanded coverage provided by a Streptococcus pneumoniae polypeptide conjugate vaccine comprising Streptococcus pneumoniae serotypes 23A, 23B, 33F, and 35B (ePCV; LiffeyVax Serotypes) against invasive pneumococcal disease (IPD); thereby teaching claim 55.  
By conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response. A saccharide alone may not stimulate T cells because, for example, a saccharide may not be loaded onto the Major Histocompatibility Complex (MHC) of antigen presenting cells [para. 0041].  An immunogenic saccharide-polypeptide conjugate can comprise one unique saccharide antigen coupled a polypeptide [para. 0042].  A saccharide can be from any bacteria and fungi that can incorporate saccharides into their surface structure. For example, saccharides can be from S. pneumonia [para. 0043].    A polypeptide can be conjugated to an immunogenic serotype 23A capsular polysaccharide or fragment thereof isolated from S. pneumonia [para. 0052].  CRM197 can be conjugated to an immunogenic serotype 23A capsular polysaccharide, fragment thereof, or combination thereof isolated from S. pneumonia [para. 0054]; thereby teaching claim 55. Furthermore, Forrest et al., disclose numerous composition comprising S. pneumonia serotype 23A  [para. 0070].
	The conjugate polypeptide can be CRM197 , tetanus toxoid, a diphtheria toxoid, a cholera toxoid, pertussis toxoid, inactivated or mutant pneumococcal pneumolysin, pneumococcal surface protein A, pneumococcal adhesion protein A, pneumococcal lipoprotein PsaA, C5a peptidase group A or group B streptococcus, a non-typable H. influenzae P4 protein, a non-typable H. influenzae P6 protein, M catarrhalis uspA, a keyhole limpet haemocyanin (KLH), OMPC from N. meningitidis, the purified protein derivative of tuberculin(PPD), protein D from H. influenzae, PspA, or any fragment thereof [para. 0049]; thereby teaching claim 55. The vaccine can be used as a prophylactic for disease caused by S. pneumoniae, such as meningitis, pneumonia, and severe invasive diseases associated with pneumococcal infection. Forrest et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the pneumococcal saccharide is conjugated to a carrier protein; but does not provide for a hybrid oligosaccharide or polysaccharide having a structure; (B)n—A—>.
 The publication does not disclose the claimed chemical structure. However, the analytical methods concerning the serotypes of Streptococcus pneumoniae are so well established that there cannot be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Forrest et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-(1→. Additionally, Ravenscroft et al., teach the 1H NMR spectrum (Fig. 2B) shows signals for the 23A tetrasaccharide.  Thus, the pneumococcal saccharide comprises less than 500 repeat units, and comprises 2 to 20 repeat units.
Faridmoayer teach oligosaccharides or polysaccharides are those oligosaccharides or polysaccharides that comprise a hexose monosaccharides (e.g., glucose) at the reducing end of the first repeat unit, whereas the hybrid oligosaccharides or polysaccharides do not comprise a hexose at the reducing end of the first repeat unit, but instead comprise a hexose monosaccharide derivative. Such hexose monosaccharide derivatives are proper substrates, and thus in the appropriate host cell background can be linked to a carrier protein so as to generate a bioconjugate useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection [para. 007]. The hybrid oligosaccharide or polysaccharide is identical to the donor oligosaccharide or polysaccharide, with the exception of the fact that said hybrid oligosaccharide or polysaccharide comprises a hexose monosaccharide derivative at the reducing end of the first repeat unit in addition to comprising all of the monosaccharides of the donor oligosaccharide or polysaccharide [para 14]. The hexose monosaccharide derivative is any monosaccharide which C-2 position is modified with acetamido group such as N-acetylglucosamine (GlcNAc), N-acetylgalactoseamine (GalNAc), 2,4-Diacetamido-2,4,6- trideoxyhexose (DATDH). N-acetylfucoseamine (FucNAc), N-acetylquinovosamine (QuiNAc);, wherein said hexose monosaccharide derivative is N- acetylglucosamine (GlcNAc) [para 16].  
Embodiment 57 disclose the S. pneumoniae capsular polysaccharide is CP23A [para 65].  Embodiment 75 disclose the carrier protein is detoxified Exotoxin A of P. aeruginosa (EPA), CRM197, maltose binding protein (MBP), Diphtheria toxoid, Tetanus toxoid, detoxified hemolysin A of S. aureus, clumping factor A, clumping factor B, E. coli FimH, E. coli FimHC, E. coli heat labile enterotoxin, detoxified variants of E. coli heat labile enterotoxin, Cholera toxin B subunit (CTB), cholera toxin, detoxified variants of cholera toxin [para 83].  Thus,  Faridmoayer disclose a hybrid oligosaccharide or polysaccharide having a structure (B)n— A→ wherein A is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by arrow); wherein B is an oligosaccharide repeat unit containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides; wherein A and B are different oligosaccharide repeat units; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20; thereby teaching claims 55 and 67-73. The hybrid can be used to treat or prevent a bacterial infection in a subject, comprising administering to the subject the composition and a method of inducing an immune response against a bacterial strain in a subject, comprising administering to the subject the composition [para 107-108]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Faridmoayer’s hybrid oligosaccharides or polysaccharides to Forrest et al’s conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the pneumococcal saccharide is conjugated to a carrier protein in order to provide a hexose monosaccharide derivative so as to generate a bioconjugates useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the hexose monosaccharide derivatives because high yields of bioconjugates are achievable especially when both Forrest et al., and Faridmoayer conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the 23A pneumococcal saccharide is conjugated to the listed carrier proteins.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a pneumococcal saccharides conjugated to a carrier protein and there is no change in the respective function of the 23A, carrier protein or hexose monosaccharide, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
6.	Applicant’s arguments, filed July 7, 2022 with respect to the rejections of claims 
Claims 51 and 67-73 are rejected under 35 U.S.C. 103 as being obvious over Forrest et al., (WO2017173415 published Oct 2017; priority to March 2016) as evidenced by Ravenscroft et al., in view of Faridmoayer is maintained for reasons of record. 
Applicants assert that although 23A conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units and wherein the pneumococcal saccharide is conjugated to an instantly claimed carrier protein is disclosed in Forrest et al., and Faridmoayer, the structure of 23A was not known in the art at the priority date. Forrest et al., teach by conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response. An immunogenic saccharide-polypeptide conjugate can comprise one unique saccharide antigen coupled a polypeptide [para. 0042].   The carrier can be conjugated to an immunogenic serotype 23A capsular polysaccharide or fragment thereof isolated from S. pneumonia.  CRM197 can be conjugated to an immunogenic S. pneumonia serotype 23A capsular polysaccharide. Similarly, Faridmoayer, teach bioconjugation to S. pneumonia serotype 23A capsular polysaccharide.
As discussed above, something which is old does not become patentable upon discovery of a previously unappreciated property for a prior art composition.  Therefore, the discovery of properties regarding the structural makeup of 23A pneumococcal saccharide, a known pneumococcal saccharide does not make it novel.  Similarly, the identification and characterization of 23A pneumococcal saccharide, which is known in prior art and taught by Forrest et al., and Faridmoayer does not make it novel.
Applicants argue the skilled person would not have known how to conjugate the 23A pneumococcal saccharide. Contrary to applicants argument, Forrest et al., and  Faridmoayer both teach conjugation of the Streptococcus pneumoniae serotype 23A, is the capsular saccharide. Both Forrest et al., and  Faridmoayer disclosed conjugating the carrier proteins as those instantly claimed. Therefore, one of ordinary skill in the art would have the ability to conjugate the carrier proteins and the motivation to do so, based upon the teachings of Forrest et al., and Faridmoayer. 

Applicants urge that Forrest et al., and Faridmoayer disclose a list of pneumococcal saccharides. However, it is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. In this case, Forrest et al., and Faridmoayer disclose a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units; wherein the pneumococcal saccharide is conjugated to an instantly claimed carrier protein 
wherein A is an oligosaccharide containing at least 2, 3, 4, 5, 6, 7 or 8 monosaccharides, with a hexose monosaccharide derivative at the reducing end (indicated by the arrow in the diagram); wherein the hexose monosaccharide derivative is N-acetylglucosamine (GlcNAc), N- acetyl galactoseamine (GalNAc), 2,4-Diacetamido-2,4,6-trideoxyhexose (DATDH). N- acetylfucoseamine (FucNAc), or N-acetylquinovosamine (QuiNAc) (e.g. N-acetylglucosamine (GlcNAc)), wherein B is an oligosaccharide repeat unit —>4)-B-D-Glcp-(1—>3)-[[a-L-Rhap-(1—>2)]- [Gro-(2—>P—>3)]-B-D-Galp-(1—> 4) ]-B-L-Rhap-(1—>:; and wherein n is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or at least 20 thereby disclosing each and every element of the instant claims.
Applicants argue that there is a difference between 23A and 23F.  The Office agrees that there is a difference between 23A and 23F. Forrest et al., and Faridmoayer clearly teach S. pneumoniae capsular polysaccharide is CP23A and conjugation with the same instantly recited carrier proteins.  Therefore, Applicants arguments are not found persuasive and the rejection is maintained.	
Applicants assert that the prior art references do not provide the technical information required by the skilled person to engineer the bioconjugate.  Applicants attention is directed to the instant claims. None of the claims recite a requirement for technical information regarding conjugation.  Forrest et al., teach by conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response; thereby providing motivation to create bioconjugates with 23A.  Forrest et al. and Faridmoayer et al., both teach conjugation with the instantly claimed carrier proteins to 23A. Thus each and every aspect of the claims are taught.
Therefore, assuming arguendo, that one would be motivated to use the reference in the manner suggested by the Office Action, the present invention would not be obvious in view of such a combination. The suggested combination would not result in the presently claimed invention reciting the features noted in above claim 55.In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been prima facie obvious at the time of applicants’ invention to apply Faridmoayer’s hybrid oligosaccharides or polysaccharides to Forrest et al’s conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the pneumococcal saccharide is conjugated to a carrier protein in order to provide a hexose monosaccharide derivative so as to generate a bioconjugates useful in, e.g., treatment of bacterial disease/infection and/or vaccination against bacterial disease/infection. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the hexose monosaccharide derivatives because high yields of bioconjugates are achievable especially when both Forrest et al., and Faridmoayer conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae conjugated to a carrier protein wherein the 23A pneumococcal saccharide is conjugated to the listed carrier proteins. 
Therefore, Applicants arguments are not found persuasive and the rejection is maintained. 






 Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Park et al., teach L-Rhamnose Is Often an Important Part of Immunodominant Epitope for Pneumococcal Serotype 23F Polysaccharide Antibodies in Human Sera Immunized with PPV23 (PLOS One 8(12): e83810. Karlsson et al., ( Eur. J Biochem. 1998 July1;255(1):296-302 teach chemical structures of the capsular polysaccharides from Streptococcus pneumoniae types 32F and 32A polysaccharides are composed of tetrasaccharide repeating units.  Richards et al., (Biochem & Cell Biol. Vol 66; No7; July 1988) teach the capsular polysaccharides from Streptococcus pneumoniae types 23F polysaccharides is composed of tetrasaccharide repeating units.  Richards et al., (Can J Biochem Cell Biol 1985 Sep;63(9):953-68) teach the structure of the specific capsular polysaccharide of Streptococcus pneumoniae type 11F is a repeating tetrasaccharide unit.  

Conclusion
8.	No claims allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645